FILED
                            NOT FOR PUBLICATION                             MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50522

               Plaintiff - Appellee,             D.C. No. 3:10-cr-02805-MMA

  v.
                                                 MEMORANDUM *
SALVADOR NAVARRO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Salvador Navarro appeals from the district court’s judgment and challenges

the 120-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Navarro challenges the district court’s denial of safety-valve relief from the

statutory mandatory minimum sentence. We review the district court’s

interpretation of 18 U.S.C. § 3553(f) de novo, and we review its factual

determination of safety-valve eligibility for clear error. See United States v. Mejia-

Pimental, 477 F.3d 1100, 1103 (9th Cir. 2007).

      Navarro contends that the district court applied an improper standard in

determining his safety-valve eligibility. The record reflects that the district court

applied the proper legal standard. See id. at 1106-07.

      Contrary to Navarro’s contention, the whereabouts of a load vehicle less

than one month before it was used to import methamphetamine was relevant to

Navarro’s offense. See 18 U.S.C. § 3553(f)(5); United States v. Miller, 151 F.3d

957, 958 (9th Cir. 1998). Furthermore, the record reflects that the district court did

not clearly err in finding that Navarro never provided truthful and complete

information about his vehicle’s whereabouts. We decline to reach Navarro’s

argument that the district court violated Federal Rule of Criminal Procedure

32(i)(3) because he raised it for the first time in his reply brief. See United States

v. Rearden, 349 F.3d 608, 614 n.2 (9th Cir. 2003).

      AFFIRMED.


                                           2                                     11-50522